ON APPLICATION FOR REHEARING
PER CURIAM.
On October 13, 1983, the parties filed a document in this Court styled: “Joint Request for Suspension of the Rules and Joint Stipulation and Motion of the Parties for a •Rehearing and Entry of Judgment.” In that document, the parties stipulated as follows:
“III. JOINT STIPULATION AND MOTION
“NOW, THEREFORE, the parties hereto do jointly and voluntarily stipulate that there has been a full, complete and knowing waiver, by, for and on behalf of the Foreign Insurers, of any right to an evidentiary hearing or trial on the second, factual issue, to-wit: Whether the Legislature could have reasonably believed that the premium tax statute’s use of the classification of insurance companies as foreign and domestic would promote any of the purposes which the lower courts have determined to be legitimate.
“In view of this stipulation and agreement, the parties hereby submit that this Court’s orders of September 23, 1983, should be reviewed and the parties do therefore respectfully move the Court to conduct a rehearing and, upon such rehearing, to enter a final judgment in favor of the State and the Intervenors, denying the Foreign Insurers’ equal protection challenge to the Alabama premium tax statute, Ala.Code § 27-4-4 et seq. (1975), so that the case can go forward to its ultimate conclusion.”
We have considered the motion of the parties and are of the opinion that it is due to be granted, that the rules should be suspended, that rehearing should be granted, the writ of certiorari granted, and that a final judgment in favor of the state and the intervenors should be entered, and that the foreign insurers’ equal protection challenge to the Alabama premium tax statute should be denied. It is so ordered.
MOTION GRANTED; RULES SUSPENDED; REHEARING GRANTED; WRIT OF CERTIORARI GRANTED; JUDGMENT OF THE COURT OF CIVIL APPEALS, 437 So.2d 535, MODIFIED; AFFIRMED AS MODIFIED.
MADDOX, FAULKNER, JONES, EM-BRY, BEATTY and ADAMS, JJ., concur.
TORBERT, C.J., and SHORES, J., re-cused.
ALMON, J., not sitting.